Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest related prior art is Thoma et al. US 5,408,381 which teaches a moisture-sensitive film formed from a resin composition containing a polyimide resin component, wherein the polyimide resin component comprises a fluorinated polyimide resin, the polyimide resin component comprises a phthalimide ring and a benzene ring different from a benzene ring included in the phthalimide ring. and based on a total amount of the polyimide resin component, the benzene ring different from the benzene ring included in the phthalimide ring has a mass fraction W (Be) and the phthalimide ring has a mass fraction W (PhI) satisfying the following formula (I). 
W (PhI) / W (Be) ≥ 1.2 (I)
Claims 2-5, definite and enabled by the specification, are allowed through a dependence on allowed claim 1. 
The prior art fails to teach based on a total amount of the polyimide resin component, the benzene ring different from the benzene ring included in the phthalimide ring has a mass fraction W (Be) and the phthalimide ring has a mass fraction W (PhI) satisfying the following formula (I), in combination with all other limitations of claim 1. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868